Exhibit 10.7(a)

FIRST SUPPLEMENT EFFECTIVE AS OF DECEMBER 20, 2007
 
TO THE
 
AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
EQUISTAR CHEMICALS, LP
(As amended through December 19, 2007)


Whereas, an Amended and Restated Limited Partnership Agreement of Equistar
Chemicals, LP dated December 19, 2007 (the “Amended Partnership Agreement”) was
entered into by and among Lyondell LP4 Inc., a Delaware corporation (“Lyondell
LP4”), Lyondell Petrochemical L.P. Inc., a Delaware corporation  (“Lyondell
LP”), Millennium Petrochemicals GP LLC, a Delaware limited liability company
(“Millennium GP”), Millennium Petrochemicals Partners, LP, a Delaware limited
partnership (“Millennium LP1”), Lyondell (Pelican) Petrochemical L.P.1, Inc., a
Delaware corporation (“Lyondell (Pelican) LP1”) and Lyondell LP3 Partners, LP, a
Delaware limited partnership (“Lyondell LP3”).
 
Whereas, pursuant to Section 2.4 of the Amended Partnership Agreement, on
December 20, 2007, Lyondell LP4, Lyondell LP, Lyondell (Pelican) LP1, and
Lyondell LP3 made Unilateral Contributions.
 
Whereas, such Unilateral Contributions affect the Units and Capital Accounts of
the Partners in the Partnership.
 
Whereas, the Unilateral Contributions and final 2007 operating results of the
Partnership require other amendments to the agreements among the Partners.
 
Now, therefore, in consideration of the premises and the mutual covenants of the
parties hereto, it is hereby agreed as follows, effective on December 20, 2007
(the “Supplemental Effective Time”):
 
1.           Unless otherwise stated, the definitions of capitalized terms used
in this Agreement, including the schedule or appendices hereto, are set forth in
Appendix A to the Amended Partnership Agreement.
 
2.           The attached Supplemental Schedule 2.1 sets forth the Unilateral
Contributions, revised total number of Units of each Partner following such
Contributions, and Revalued Capital Accounts of the Partners as of the
Supplemental Effective Time.  Such Supplemental Schedule 2.1 reflects the
operation of Section 2.4 of the Amended Partnership Agreement.  Such revalued
Capital Accounts reflect the provision in the definition of Book Value requiring
Book Values to be adjusted to equal their respective gross fair market values
upon the occurrence of the Unilateral Contributions as an event described in
Treasury Regulation Section 1.704-1(b)(2)(iv)(f)(5)(i).
 
           3.           The undersigned hereby amend Section 8.6(b) of the
Amended Partnership Agreement to strike “$500 million” in the second sentence
and replace it with “$750 million”.  Millennium Petrochemicals Inc. further
replaces its Millennium Indemnity in the amount of $300 million dated December
19, 2007 with a further indemnity in the amount of $600 million effective as of
the Supplemental Effective Date.
 
4.           The undersigned hereby amend Section 4.1 of the Amended Partnership
Agreement to provide the following additional subsection 4.1(h) effective as of
the Supplemental Effective Date:
 
In the event that the combined share of liabilities of the Partnership for
Millennium GP and Millennium LP is less than $550 million as of December 31,
2007 for purposes of Section 752 of the Code, then for the year 2007, items of
revenue otherwise allocable to Lyondell LP, Lyondell LP3, Lyondell LP4, and
Lyondell (Pelican) LP1 (the “Non-Millennium Partners”) in the amount of $250
million shall instead be allocated to Millennium LP and Millennium GP pro rata.
Further, in the event any allocation is made under the preceding sentence, if
during any 12 month period the Partnership sells, distributes to Partners, or
otherwise disposes of more than 80% in value of the assets it owned at the
beginning of such year, $250 million of any gain otherwise allocable to the
Non-Millennium Partners shall instead be allocated to the Millennium LP and
Millennium GP pro rata.
 


 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed on behalf of each of the
parties hereto on or before April 15, 2008, by their respective officers
thereunto duly authorized, effective as of the Supplemental Effective Time.
 
GENERAL PARTNERS
 
 


 
 
MILLENNIUM PETROCHEMICALS GP LLC
 
 


 
 
By:           Millennium Petrochemicals Inc.,
 
 
its Manager
 
 


 
By:           /s/ Edward J. Dineen
Edward J. Dineen
Vice President


 
LYONDELL LP4 INC.
 
 


 
 
By:           /s/ Allen C. Holmes
Allen C. Holmes
 
Vice President
 
 


 
 
[Signature Page for the First Supplement to Amended and Restated Limited
Partnership Agreement]
 

 
 

--------------------------------------------------------------------------------

 

LIMITED PARTNERS
 


 
LYONDELL PETROCHEMICAL L.P. INC.
 


 


By:           /s/ Allen C. Holmes
Allen C. Holmes
Vice President
 
LYONDELL (PELICAN) PETROCHEMICAL L.P.1, INC.
 




By: /s/ Allen C. Holmes
Allen C. Holmes
Vice President
 
LYONDELL LP3 PARTNERS, LP
 


 
By:            Lyondell LP3 GP LLC
 
its general partner
 


 


 
By: /s/ Francis P. McGrail
 
Francis P. McGrail
 
President and Treasurer
 
MILLENNIUM PETROCHEMICALS PARTNERS, LP
 
 


 
 
By:           Millennium Petrochemicals GP, LLC its general partner
 
 
By:          Millennium Petrochemicals Inc., its Manager
 
 


 
By: /s/ Edward J. Dineen
      Edward J. Dineen
      Vice President


[Signature Page for First Supplement to Amended and Restated Limited Partnership
Agreement]
 


 

 
 

--------------------------------------------------------------------------------

 

SUPPLEMENTAL SCHEDULE 2.1
 


 
December 20, 2007 Effective Items
 
 
Partner           
Unilateral Capital Contributions 
 
Revalued Capital Account 
 
Revised Total Units 
 
Lyondell LP4
$  19,835,726
$    56,381,500
 1,267
 
Lyondell LP
822,647,701
2,293,619,000
 51,542
 
Lyondell (Pelican) LP1
80,014,633
374,734,500
 8,421
 
Lyondell LP3 Partners, LP
 
780,813,378
 
2,115,797000
 
47,546
           
Millennium GP
0
26,255,000
590
 
Millennium LP
0
1,286,495,000
28,910
           
Total
$1,703,311,438
$6,153,282,000
138,276
                                         



 
